Case 1:19-cv-02367-ABJ Document 36-11 Filed 12/30/19 Page 1 of 5




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit I
                        Case 1:19-cv-02367-ABJ Document 36-11 Filed 12/30/19 Page 2 of 5


           Prior, Ian (OPA)
            From:                 Prior, Ian (OPA)
            Sent:                 Wednesday, December 13, 2017 4:09 PM
            To:                   Daniel Friedman
            Subject:              RE: Statement on release of Strzok texts?



           Develin -another beat reporter, as is Paula Reid and Del Wilbur

           https://twitter.comiDeylinBarrettistatus/941026249396375552

           lan D. Prior
           Principal Deputy Director of Public Affairs
           Department of Justice
           Office: 202.616.0911
           CE (b) (6)

           For information on office hours, access to media events, and standard ground rules for interviews, please click
           here.


           From: Daniel Friedman (mailto:DFriedman@motherjones.com]
           Sent: Wednesday, December 13, 20174:06 PM
           To: Prior, Ian (OPA) <IPrior@jmd.usdoj.gov>
           Subject: Re: Statement on release of Strzok texts?

           Thanks_

           From: Prior, Ian (OPA) <lan_Prior@usdoi.gov>
           Sent: Wednesday, December 13, 2017 3:43:29 PM
           To: Daniel Friedman
           Subject: RE: Statement on release of Strzok texts?

           -The Department ensures that its release of information from the Department to members of Congress or to the
           media is consistent with law, including the Privacy Act As the Departments letter to Congress last night makes
           clear, this information was provided in response to requests from several Congressional committees for access
           to this information that was not subject to withholding exceptions. Notice and delivery of this information was
           made to the lawyers for the parties and the relevant congressional committees in advance of public release.
           Further, prior to release, career officials determined that the text messages could be released under both ethical
           and legal standards.'


           Ian ❑. Prior
           Principal Deputy Director of Public Affairs
           Department of Justice
           Office: 202.616.0911
           Cell: I In I

           For information on office hours, access to media events, and standard ground rules for interviews, please click
           here.




Document ID: 0.7.16060.58908                                                                                                20180326-0072025
                        Case 1:19-cv-02367-ABJ Document 36-11 Filed 12/30/19 Page 3 of 5


           From: Daniel Friedman [mailto:DFriedman@rnotheriones.corn]
           Sent: Wednesday, December 13, 2017 3:40 PM
           To: Prior, Ian (OPA) <IPriorgimd.usdoj.gov>
           Subject: Re: Statement on release of Strzok texts?

           Thanks If you get more in his I'd like to know, even if the record. That does seem to me like the part where
           this is perhaps unusual.

           Thanks,
           Dan

           From: Prior, Ian (OPA) <lan.Prior@usdoi.gov>
           Sent: Wednesday, December 13, 2017 11:27:07 AM
           To: Daniel Friedman
           Subject: RE: Statement on release of Strzok texts?

           Off the record, I honestly don't know the process. Will have to check

           Ian D. Prior
           Principal Deputy Director of Public Affairs
           Department of Justice
           Office: 202.616.0911
           C.- (b) (6)

           For ;nfor-motion on office hours, access to media events, and sranaard ground rules for interviews, please cticK
           here.


           From: Daniel Friedman [mailto:DFriedman@motheriones.corn]
           Sent: Wednesday, December 13, 2017 11:23 AM
           To: Prior, Ian (OPA) <IPrior@jrnd.usdoj.gov>
           Subject: Re: Statement on release of Strzok texts?

           Just recalled one question I should have asked: These texts were given/obtained by the 1G and turned
           over to Congress as the result of members' request, I believe. Do they pass through the comms office
           as part of the process through which the leg. affairs people turn them over to the Hill?



           From: Prior, Ian (OPA) <lan.Prior@usdoi.gov>
           Sent: Wednesday, December 13, 2017 11:14AM
           To: Daniel Friedman
           Subject: RE: Statement on release of Strzok texts?

           Just called you

           Ian ❑. Prior
           Principal Deputy Director of Public Affairs
           ❑epartment of Justice
           Office: 202.616.0911
           Cell: ,tH (01




Document ID: 0.7.16060.58908                                                                                              20180326-0072026
                          Case 1:19-cv-02367-ABJ Document 36-11 Filed 12/30/19 Page 4 of 5

           For information on office hours, access to media events, and standard ground rules for interviews, please click
           here.


           From: Daniel Friedman [mailto:DFrieclman@motheriones.com]
           Sent: Wednesday, December 13, 2017 11:11 AM
           To: Prior, Ian (ORA) <IPrior@jmd.usdol.gov>
           Subject: Re: Statement on release of Strzok texts?

           Do you have handy prior examples of instances in which DOJ provided information to the press that
           was also sent to Hill, to avoid confusion? I personally have never received something like that.

           From: Prior, Ian (OPA) <lan.Prior@usdo!.gov>
           Sent: Wednesday, December 13, 2017 10:59:30 AM
           To: Daniel Friedman
           Subject: RE: Statement on release of Strzok texts?

           yes

           Ian D. Prior
           Principal Deputy Director of Public Affairs
           ❑epartment of Justice
           Office: 202.616.0911
                (b) (6)

           For informotion on office hours, access to media events, and standard ground rules for interviews, please click
           here.


           From: Daniel Friedman [mailto:DFriedman@motheriones.com]
           Sent: Wednesday, December 13, 2017 10:58 AM
           To: Prior, Ian IOPA) <IPrior@imd.usdoLgov>
           Subject: Re: Statement on release of Strzok texts?

           Thanks. Are the texts shared the same as the ones the Hill got? I was under impression Fox saw more
           texts than were turned over to the Hill.

           From: Prior, Ian (OPA) <tan.Prior@usdoi.gov>
           Sent: Wednesday, December 13, 2017 10:56:04AM
           To: Daniel Friedman
           Subject: RE: Statement on release of Strzok texts?

           From DOJ official:
           We often provide information we give to Congressional committees to avoid any confusion.

           Ian D. Prior
           Principal Deputy Director of Public Affairs
           ❑epartment of Justice
           Office: 202.616.0911
                (b) (6)

           For information on office hours, access to media events, and standard ground rules for interviews, please click
           here.




Document ID: 0.7.16060.58908                                                                                             20180326-0072027
                        Case 1:19-cv-02367-ABJ Document 36-11 Filed 12/30/19 Page 5 of 5


           From: Daniel Friedman [mailto:DFriedman2motheriones.com]
           Sent: Wednesday, December 13, 2017 10:55 AM
           To: Prior, Ian OPA) ❑Priorgimd.usdoj.gov>
           Subject: Statement on release of Strzok texts?

           Ian,
           Do you have a statement you can share on DOJ allowing some reporters to view Strzok/
           Page texts? Saw reference to that on twitter.

           Can I see them too?

           Thanks,
           Dan Friedman
           202.290.5424




Document ID: 0.7.16060.58908                                                                      20180326-0072028
